Filed 3/17/14 P. v. Soto CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H038757
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS111979)

         v.

SUSANA ROCHA SOTO,

         Defendant and Appellant.


         Defendant Susana Rocha Soto pleaded nolo contendre to one felony count of
leaving the scene of an accident resulting in an injury. (Veh. Code, § 20001, subd. (a).)
The trial court suspended imposition of sentence, placed Soto on three years of probation,
and ordered her to pay $175,787.48 in victim restitution.
         Soto appealed the restitution order, arguing that the trial court erred by (1)
allowing the victim’s attorney to conduct the restitution hearing in lieu of the district
attorney and (2) ordering restitution based on the dollar amount of the victim’s medical
bills without inquiring as to the actual amount of medical expenses paid on the victim’s
behalf. Soto also claimed that, to the extent her trial counsel failed to adequately object
to the conduct of the hearing or the amount of restitution ordered, she received ineffective
assistance of counsel.
         After the appeal had been fully briefed, defendant’s counsel informed the court
that, in an order dated January 14, 2014, the trial court deemed the restitution order
satisfied. In supplemental briefs filed at our request, both parties represented that this
appeal is moot. The parties’ supplemental briefs and attached exhibits indicate that a
related civil suit by the victim against defendant and her parents has been settled for
$250,000. That settlement agreement, which has received court approval in the personal
injury action, provides that the settlement payment “will also satisfy the restitution order
made by the court” in the criminal case at issue in this appeal.
       “ ‘It is well settled that an appellate court will decide only actual controversies.
Consistent therewith, it has been said that an action which originally was based upon a
justiciable controversy cannot be maintained on appeal if the questions raised therein
have become moot by subsequent acts or events.’ ” (Giles v. Horn (2002) 100
Cal.App.4th 206, 226-227.) We agree with the parties that the appeal from the restitution
order has been rendered moot by the settlement payment. Regardless of whether we
affirm the restitution order, the insurer will remain obligated to pay the victim $250,000
pursuant to the settlement agreement. Accordingly, we cannot grant defendant any relief
by reversing the restitution order, such that the appeal is moot.
                                           DISPOSITION
       The appeal is dismissed as moot.




                                              2
                        Premo, J.




WE CONCUR:




    Rushing, P.J.




    Márquez, J.




                    3